DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 4 recite performing “curved reciprocating feed spinning” by a “rough spinning wheel” and a “fine spinning wheel”. The process of “curved reciprocating feed spinning” is not a term well known in the art and the definition of such a process cannot be ascertained in light of the specification. 
Claim 1 recites in S2 a limitation of “shifting the rough spinning wheel and the fine spinning wheel on two sides of the workpiece in S1”. It is unclear if this step of shifting the rough spinning wheel and the fine spinning wheel is done in S1 or if this limitation is performed in S2 and requiring the rough spinning wheel and fine spinning wheel to shift from the two sides of the workpiece that the wheels were located at in S1.
	Claim 1 recites “subjecting the shaping spinning wheels on two sides to linear contact shaping and fine spinning only in a radial direction”. It is firstly unclear what “linear contact shaping” is and the specification does not provide support to ascertain what this process entails. Furthermore, it is unclear if this limitation is requiring the shaping spinning wheels to be shaped instead of using the shaping spinning wheels to shape the workpiece as the shaping spinning wheels are being “subjected”. 
	Claim 1 further recites “spinning, according to the above method…” The invention is drawn to coreless spinning so it is unclear what S3 is requiring. 
	Claim 1 recites S1 results in a “roughly-spun blank”, S2 results in a “finely spun blank”, and S3 results in a “rough blank”. As S3 requires “spinning, according to the above method” it is unclear how the steps of S1 and S2 yield roughly and finely spun blanks and S3 requires the above spinning steps (S1 and S2) and still yields a rough blank. 
Claim 1 recites the limitation "the shape of each of the shaping spinning wheels" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper die unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim and claim 1 which it depends upon.
Claims 2-3 and 6-8 are thus rejected for their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganse (DE 3221899 A1) teaches a method for forming ends of pipes ([0001]). 
Xu (CN 207188564 U) teaches a spinning contour roll forming composite structure (Title; Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726       


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726